                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF MISSOURI
                                    WESTERN DIVISION


CARPENTERS’ PENSION FUND OF                              )
KANSAS CITY, a Trust Fund,                               )
                                                         )
         and                                             )
                                                         )
ALBERT L. BOND, and DONALD E. GREENWELL, III,            )
TRUSTEES OF THE CARPENTERS PENSION FUND                  )
OF KANSAS CITY, a Trust Fund,                            )
                                                         )
         and                                             )
                                                         )
CARPENTERS’ HEALTH AND WELFARE TRUST FUND                )
OF ST. LOUIS, a Trust Fund,                              )
                                                         )
         and                                             )
                                                         )
DENNIS JOYCE, and JAMES W. CARSON,                       )
TRUSTEES OF THE CARPENTERS’ HEALTH AND                   )
WELFARE TRUST FUND OF ST. LOUIS,                         )
                                                         )
         and                                             )
                                                         )
CARPENTERS VACATION TRUST FUND OF                        )
ST. LOUIS, a Trust Fund,                                 )
                                                         )
         and                                             ) No.
                                                         )
ALBERT L. BOND and RENEE BELL                            )
TRUSTEES OF THE CARPENTERS VACATION                      )
TRUST FUND OF ST. LOUIS                                  )
                                                         )
         and                                             )
                                                         )
CARPENTERS’ JOINT TRAINING FUND OF ST. LOUIS,            )
A Trust Fund,                                            )
                                                         )
         and                                             )
                                                         )
ALBERT L. BOND and RENEE BELL                            )
TRUSTEES OF THE CARPENTERS’ JOINT TRAINING               )
FUND OF ST. LOUIS,                                       )
                                                         )
         and                                             )
                                                         )



{00367164;C18-286;MJ }

            Case 4:18-cv-00905-GAF Document 1 Filed 11/13/18 Page 1 of 15
ST. LOUIS – KANSAS CITY CARPENTERS                                         )
REGIONAL COUNCIL,                                                          )
                                                                           )
                                              Plaintiffs,                  )
           v.                                                              )
                                                                           )
MORGAN’S FLOORING, LLC                                                     )
[SERVE:   Lorie Beasley                                                    )
          Registered Agent                                                 )
          906 South St. Louis Street                                       )
          Concordia, MO 64020                                              )
                                                                           )
                                              Defendant.                   )


                                               COMPLAINT

                                                    COUNT I

           Come now Plaintiffs, Carpenters’ Pension Trust Fund of Kansas City, a Trust Fund, and

Albert L. Bond and Donald E. Greenwell, III, duly appointed and acting Trustees of the Carpenters’

Pension Trust Fund of Kansas City who are authorized to maintain this action on behalf of the

Pension Fund and all the Trustees of the Carpenters’ Pension Trust Fund of Kansas City, and,

for their cause of action under Count I against Defendant, state:

           1.            This action arises under and jurisdiction is founded on Section 502 and Section

515 of the Employee Retirement Income Security Act (hereinafter referred to as "ERISA"),

29 U.S.C. 1132 and 29 U.S.C. 1145.

           2.            Plaintiffs, Albert L. Bond and Donald E. Greenwell, III, are duly appointed and

acting Trustees of the Carpenters’ Pension Trust Fund of Kansas City who are authorized to

maintain this action on behalf of the Pension Fund and all the Trustees of the Carpenters’ Pension

Trust Fund of Kansas City; Plaintiff, Carpenters’ Pension Trust Fund of Kansas City (hereinafter

referred to as "Plaintiff Fund"), is a trust fund existing and established pursuant to the Labor

Management Relations Act, as amended, Section 302, 29 U.S.C. 186; that said Plaintiff Fund is

an employee benefit plan within the meaning of Section 3 of ERISA, 29 U.S.C. 1003.

{00367164;C18-286;MJ }
                                                            2

                Case 4:18-cv-00905-GAF Document 1 Filed 11/13/18 Page 2 of 15
           3.            Said Plaintiff Fund was established on April 1, 1968, pursuant to the collective

bargaining agreement entered into between the Builders Association of Missouri (hereinafter

referred to as "Association") and The United Brotherhood of Carpenters and Joiners of America,

District Council of Kansas City and Vicinity, AFL-CIO that the Trust Agreement establishing the

Plaintiff Fund was amended and revised effective January 1, 1976.

           4.            The situs of the Plaintiff Fund is the City of Kansas City, Missouri, and all questions

pertaining to the validity, construction and administration of said Fund shall be determined in

accordance with the laws of the State of Missouri and the aforementioned Federal laws.

           5.            Plaintiffs have served the Secretary of the Treasury and the Secretary of Labor

with copies of the within Complaint as required by Section 502(h) of ERISA, 29 U.S.C. 1132(h)

by depositing copies of said Complaint in the United States mail, certified mail, addressed to said

Secretary of the Treasury and said Secretary of Labor on or about the date of the filing of the

Complaint.

           6.            Defendant Morgan’s Flooring, LLC is a Missouri corporation doing business in the

State of Missouri and at all times material herein employed Carpenters’ performing work covered by

the collective bargaining agreements herein mentioned.

           7.            In the ordinary course of business, Defendant annually engages in substantial

dollar volume in business with persons, firms and corporations which are engaged in businesses

affecting commerce within the meaning of the Labor Management Relations Act, as amended,

29 U.S.C. 151, and 29 U.S.C. 185.

           8.            Defendant on or about September 25, 2017, stipulated and agreed to be bound

by the terms and conditions of collective bargaining agreements then in effect and that would

subsequently be in effect between the Association and the St. Louis – Kansas City Carpenters’

Regional Council (hereby referred to as “Union”) for the Kansas City Agreement areas 1 , 2 and

3 (hereafter referred to as “collective bargaining agreement(s)”); that Defendant is thereby bound

{00367164;C18-286;MJ }
                                                           3

                Case 4:18-cv-00905-GAF Document 1 Filed 11/13/18 Page 3 of 15
by all collective bargaining agreements in effect on said date and subsequent thereto.

           9.            Carpenter employees of the Defendant were employed under the terms of the

collective bargaining agreements between the Association and the Union under the terms of

which Defendant agreed, among other things, to pay and contribute to Plaintiff Fund various sums

per hour for each employee covered by and subject to said agreements from September 25,

2017, to the present date and thereafter; and during said period to submit written reports within

ten days after the last day of the preceding month for the hours worked during said preceding

month; that said reports should list the names and hours worked and the amounts contributed for

each such employee of Defendant.

           10.           Defendant has failed and refused to submit correct remittance reports and correct

contributions to Plaintiffs from September 25, 2017, to date, and Plaintiffs are unable to determine

the total amount of contributions owed by Defendant without an accounting of the books and records

of Defendant covering the period September 25, 2017, to date.

           11.           That the Defendant is required by Section 209 of ERISA, 29 U.S.C. 1059, to

maintain records with respect to each employee sufficient to determine the benefits due or which

may become due to such employees.

           12.           Under the agreements hereinabove mentioned, Defendant likewise agreed,

among other things, to be bound by the terms and provisions of the Trust Agreement, as

amended, under which the said Plaintiff Fund is administered and to allow an official agent of the

Board of Trustees of said Plaintiff Fund, upon request, during regular business hours, to inspect

and make copies of any and all records of Defendant pertaining to compensation paid to

employees, hours worked by employees, monies withheld from employees for taxes paid on

account of employees and other records relevant to and of assistance in determining whether

Defendant's obligations under said agreements to make payments to said Plaintiff Fund have

been faithfully performed.

{00367164;C18-286;MJ }
                                                         4

                Case 4:18-cv-00905-GAF Document 1 Filed 11/13/18 Page 4 of 15
           13.           Defendant has agreed to permit Plaintiffs to examine, inspect and audit

Defendant's books and records from September 25, 2017, to date, for the purposes of

determining the amount of contributions which should have been paid to said Plaintiff Fund during

said period. Plaintiffs are therefore authorized to make said examination, inspection and audit as

provided for by the agreements hereinabove mentioned.

           14.           The collective bargaining agreements and Trust Agreement, as amended, and

hereinabove mentioned likewise provide that, if payment of sums due said Plaintiff Fund therein

mentioned are made later than the time required, the Board of Trustees may impose on the

employer liquidated damages, interest, audit costs, and reasonable attorneys' fees and Court

costs incurred to enforce payments from an employer in default.

           15.           The collective bargaining agreements and Trust Agreement, as amended, further

provide that the Board of Trustees may require the employer to put up cash deposits in advance

of work and/or to enter into an escrow arrangement with the Plaintiff Fund or post a corporate

bond guaranteeing performance under the Trust Agreement, as amended.

           16.           Plaintiffs are without an adequate remedy at law and will suffer immediate,

continuing and irreparable injury, loss and damage unless Defendant is ordered to specifically

perform all obligations on Defendant's part required to be performed under the collective

bargaining agreements and Trust Agreements, as amended, and herein referred to.

           17.           Defendant is required by Section 515 of ERISA, 29 U.S.C. 1145 to make fringe

benefit contributions to Plaintiffs pursuant to and in accordance with the terms and conditions of

the aforesaid collective bargaining agreements and Trust Agreement, as amended; and this

action is brought by Plaintiff Trustees for and on behalf of Plaintiff Fund to enforce said

Defendant's obligations under Section 515 of ERISA.

           18.           That pursuant to Section 502(g)(2) of ERISA, 29 U.S.C. 1132(g)(2), Plaintiffs are

entitled to a mandatory award of unpaid fringe benefit contributions; interest on said unpaid fringe

{00367164;C18-286;MJ }
                                                         5

               Case 4:18-cv-00905-GAF Document 1 Filed 11/13/18 Page 5 of 15
benefit contributions as provided for in the aforesaid Trust Agreement, as amended; liquidated

damages as provided for in the aforesaid Trust Agreement, as amended; reasonable attorneys'

fees; and their cost of this action.

           WHEREFORE, Plaintiffs pray for the following Orders, Judgments and Decrees:

           A.            An Order directing that an accounting be made of Defendant's books and records

to determine the total number of hours worked and/or paid to employees covered by the aforesaid

collective bargaining agreements from September 25, 2017, to date; and

           B.            For judgment against Defendant in a sum equal to the number of hours found by

said accounting to have been worked and/or paid to employees covered by said agreements

times the hourly amounts due under said agreements; and

           C.            For judgment against Defendant for liquidated damages; and

           D.            For judgment against Defendant for interest on the unpaid fringe benefit

contributions; and

           E.            For judgment against Defendant for reasonable attorneys' fees incurred in the

prosecution of this cause; and

           F.            For judgment against Defendant for audit costs incurred in the prosecution of this

cause; and

           G.            For an Order requiring Defendant to put up cash deposits in advance of work

and/or to enter into an escrow arrangement with Plaintiffs or post a corporate bond guaranteeing

performance under the collective bargaining agreements and Trust Agreement, as amended; and

           H.            For an Order, pursuant to Section 209 of ERISA, 29 U.S.C. 1059, requiring

Defendant to maintain records with respect to each employee sufficient to determine the benefits

due or which may become due to such employees; and

           I.            For an Order requiring the Defendant to specifically perform all provisions of the

current and future collective bargaining agreements and Trust Agreement, as amended, in

{00367164;C18-286;MJ }
                                                         6

                Case 4:18-cv-00905-GAF Document 1 Filed 11/13/18 Page 6 of 15
respect to the reporting and payment of fringe benefit contributions to the Plaintiffs; and

           J.            For judgment against Defendant for costs incurred in this action; and

           K.            For such other relief as the Court may deem appropriate.

                                                    COUNT II

           Come now Plaintiffs, Carpenters’ Health and Welfare Trust Fund of St. Louis, a Trust

Fund, and Dennis Joyce, and James W. Carson, duly appointed and acting Trustees of the

Carpenters’ Health and Welfare Trust Fund of St. Louis who are authorized to maintain this action

on behalf of the Welfare Fund and all the Trustees of the Carpenters’ Health and Welfare Trust

Fund of St. Louis, and, for their cause of action under Count II against Defendant, state:

           1.            Plaintiffs, Dennis Joyce, and James W. Carson, are duly appointed and acting

Trustees of the Carpenters’ Health and Welfare Trust Fund of St. Louis who authorized to maintain

this action on behalf of the Welfare Fund and all the Trustees of the Carpenters’ Health and

Welfare Trust Fund of St. Louis; Plaintiff Carpenters’ Health and Welfare Trust Fund of St. Louis

(hereinafter referred to as "Plaintiff Fund") is a trust fund existing and established pursuant to the

Labor Management Relations Act, as amended, Section 302, 29 U.S.C. 186; that said Plaintiff

Fund is an employee benefit plan within the meaning of Section 3 of ERISA, 29 U.S.C. 1002.

           2.            Said Plaintiff Fund was established on May 1, 1953, pursuant to the collective

bargaining agreement between the Associated General Contractors of St. Louis and Home

Builders Association of Greater St. Louis (hereinafter referred to as “Associations”) and the

Carpenters’ District Council of St. Louis that the Trust Agreement establishing the Plaintiff Fund

was amended and revised effective December 11, 1975.

           3.            Defendant has agreed to permit Plaintiffs to examine, inspect and audit

Defendant's books and records from September 25, 2017, to date, for the purposes of

determining the amount of contributions which should have been paid to said Plaintiff Fund during

said period. Plaintiffs are therefore authorized to make said examination, inspection and audit as

{00367164;C18-286;MJ }
                                                         7

                Case 4:18-cv-00905-GAF Document 1 Filed 11/13/18 Page 7 of 15
provided for by the agreements hereinabove mentioned.

           4.            Plaintiffs hereby incorporate, adopt and make part hereof all of the allegations of

Paragraphs One (1), Five (5), Six (6), Seven (7), Eight (8), Nine (9), Ten (10), Eleven (11), Twelve

(12), Fourteen (14), Fifteen (15), Sixteen (16), Seventeen (17), and Eighteen (18) of Count I of

the Complaint.

           WHEREFORE, Plaintiffs pray for the following Orders, Judgments and Decrees:

           A.            An Order directing that an accounting be made of Defendant's books and records

to determine the total number of hours worked and/or paid to employees covered by the aforesaid

collective bargaining agreements from September 25, 2017, to date; and

           B.            For judgment against Defendant in a sum equal to the number of hours found by

said accounting to have been worked and/or paid to employees covered by said agreements

times the hourly amounts due under said agreements; and

           C.            For judgment against Defendant for liquidated damages; and

           D.            For judgment against Defendant for interest on the unpaid fringe benefit

contributions; and

           E.            For judgment against Defendant for reasonable attorneys' fees incurred in the

prosecution of this cause; and

           F.            For judgment against Defendant for audit costs incurred in the prosecution of this

cause; and

           G.            For an Order requiring Defendant to put up cash deposits in advance of work

and/or to enter into an escrow arrangement with Plaintiffs or post a corporate bond guaranteeing

performance under the collective bargaining agreements and Trust Agreement, as amended; and

           H.            For an Order, pursuant to Section 209 of ERISA, 29 U.S.C. 1059, requiring

Defendant to maintain records with respect to each employee sufficient to determine the benefits

due or which may become due to such employees; and

{00367164;C18-286;MJ }
                                                          8

                Case 4:18-cv-00905-GAF Document 1 Filed 11/13/18 Page 8 of 15
           I.            For an Order requiring the Defendant to specifically perform all provisions of the

current and future collective bargaining agreements and Trust Agreement, as amended, in

respect to the reporting and payment of fringe benefit contributions to the Plaintiffs; and

           J.            For judgment against Defendant for costs incurred in this action; and

           K.            For such other relief as the Court may deem appropriate.

                                                    COUNT III

           Come now Plaintiffs, Carpenters’ Vacation Trust Fund of St. Louis, a Trust Fund, and

Albert L. Bond and Renee Bell, duly appointed and acting Trustees of the Carpenters’ Vacation

Trust Fund of St. Louis who are authorized to maintain this action on behalf of the Vacation Fund

and all the Trustees of the Carpenters’ Vacation Trust Fund of St. Louis, and, for their cause of

action under Count III against Defendant, state:

           1.            Plaintiffs, Albert L. Bond and Renee Bell are duly appointed and acting Trustees

of the Carpenters’ Vacation Trust Fund of St. Louis who authorized to maintain this action on

behalf of the Vacation Fund and all the Trustees of the Carpenters’ Vacation Trust Fund of St.

Louis; Plaintiff Carpenters’ Vacation Trust Fund of St. Louis (hereinafter referred to as "Plaintiff

Fund") is a trust fund existing and established pursuant to the Labor Management Relations Act,

as amended, Section 302, 29 U.S.C. 186; that said Plaintiff Fund is an employee benefit plan

within the meaning of Section 3 of ERISA, 29 U.S.C. 1002.

           2.            Said Plaintiff Fund was established on May 1, 1969, pursuant to the collective

bargaining agreement between Associated General Contractors of St. Louis and Home Builders

Association of Greater St. Louis (hereinafter referred to as “Associations”) and the Carpenters

District Council of Greater St. Louis that the Trust Agreement establishing the Plaintiff Fund was

amended and revised May 1, 1983.

           3.            Defendant has agreed to permit Plaintiffs to examine, inspect and audit

Defendant's books and records from September 25, 2017, to date, for the purposes of

{00367164;C18-286;MJ }
                                                         9

                Case 4:18-cv-00905-GAF Document 1 Filed 11/13/18 Page 9 of 15
determining the amount of contributions which should have been paid to said Plaintiff Fund during

said period. Plaintiffs are therefore authorized to make said examination, inspection and audit as

provided for by the agreements hereinabove mentioned.

           4.            Plaintiffs hereby incorporate, adopt and make part hereof all of the allegations of

Paragraphs One (1), Five (5), Six (6), Seven (7), Eight (8), Nine (9), Ten (10), Eleven (11), Twelve

(12), Fourteen (14), Fifteen (15), Sixteen (16), Seventeen (17), and Eighteen (18) of Count I of

the Complaint.

           WHEREFORE, Plaintiffs pray for the following Orders, Judgments and Decrees:

           A.            An Order directing that an accounting be made of Defendant's books and records

to determine the total number of hours worked and/or paid to employees covered by the aforesaid

collective bargaining agreements from September 25, 2017, to date; and

           B.            For judgment against Defendant in a sum equal to the number of hours found by

said accounting to have been worked and/or paid to employees covered by said agreements

times the hourly amounts due under said agreements; and

           C.            For judgment against Defendant for liquidated damages; and

           D.            For judgment against Defendant for interest on the unpaid fringe benefit

contributions; and

           E.            For judgment against Defendant for reasonable attorneys' fees incurred in the

prosecution of this cause; and

           F.            For judgment against Defendant for audit costs incurred in the prosecution of this

cause; and

           G.            For an Order requiring Defendant to put up cash deposits in advance of work

and/or to enter into an escrow arrangement with Plaintiffs or post a corporate bond guaranteeing

performance under the collective bargaining agreements and Trust Agreement, as amended; and

           H.            For an Order, pursuant to Section 209 of ERISA, 29 U.S.C. 1059, requiring

{00367164;C18-286;MJ }
                                                         10

              Case 4:18-cv-00905-GAF Document 1 Filed 11/13/18 Page 10 of 15
Defendant to maintain records with respect to each employee sufficient to determine the benefits

due or which may become due to such employees; and

           I.            For an Order requiring the Defendant to specifically perform all provisions of the

current and future collective bargaining agreements and Trust Agreement, as amended, in

respect to the reporting and payment of fringe benefit contributions to the Plaintiffs; and

           J.            For judgment against Defendant for costs incurred in this action; and

           K.            For such other relief as the Court may deem appropriate.

                                                    COUNT IV

           Come now Plaintiffs, Carpenters’ Joint Training Fund of St. Louis, a Trust Fund, and Albert

L. Bond and Renee Bell, duly appointed and acting Trustees of the Carpenters’ Joint Training

Fund of St. Louis who are authorized to maintain this action on behalf of the Training Fund and

all the Trustees of the Carpenters’ Joint Training Fund of St. Louis, and, for their cause of action

under Count IV against Defendant, state:

           1.            Plaintiffs, Albert L. Bond and Renee Bell are duly appointed and acting Trustees

of the Carpenters’ Joint Training Fund of St. Louis who authorized to maintain this action on behalf

of the Training Fund and all the Trustees of the Carpenters’ Joint Training Fund of St. Louis;

Plaintiff Carpenters’ Joint Training Fund of St. Louis (hereinafter referred to as "Plaintiff Fund") is

a trust fund existing and established pursuant to the Labor Management Relations Act, as

amended, Section 302, 29 U.S.C. 186; that said Plaintiff Fund is an employee benefit plan within

the meaning of Section 3 of ERISA, 29 U.S.C. 1002.

           2.            Said Plaintiff Fund was established on August 27, 2001, pursuant to the collective

bargaining agreement between the Carpenters’ District Council of Greater St. Louis and the

Associated General Contractors of St. Louis and Home Builders Association of Greater St. Louis

(hereinafter referred to as "Associations"); that the Trust Agreement establishing the Plaintiff Fund

was amended and revised July 1, 2004.

{00367164;C18-286;MJ }
                                                         11

                Case 4:18-cv-00905-GAF Document 1 Filed 11/13/18 Page 11 of 15
           3.            Defendant has agreed to permit Plaintiffs to examine, inspect and audit

Defendant's books and records from September 25, 2017, to date, for the purposes of

determining the amount of contributions which should have been paid to said Plaintiff Fund during

said period. Plaintiffs are therefore authorized to make said examination, inspection and audit as

provided for by the agreements hereinabove mentioned.

           4.            Plaintiffs hereby incorporate, adopt and make part hereof all of the allegations of

Paragraphs One (1), Five (5), Six (6), Seven (7), Eight (8), Nine (9), Ten (10), Eleven (11), Twelve

(12), Fourteen (14), Fifteen (15), Sixteen (16), Seventeen (17), and Eighteen (18) of Count I of

the Complaint.

           WHEREFORE, Plaintiffs pray for the following Orders, Judgments and Decrees:

           A.            An Order directing that an accounting be made of Defendant's books and records

to determine the total number of hours worked and/or paid to employees covered by the aforesaid

collective bargaining agreements from September 25, 2017, to date; and

           B.            For judgment against Defendant in a sum equal to the number of hours found by

said accounting to have been worked and/or paid to employees covered by said agreements

times the hourly amounts due under said agreements; and

           C.            For judgment against Defendant for liquidated damages; and

           D.            For judgment against Defendant for interest on the unpaid fringe benefit

contributions; and

           E.            For judgment against Defendant for reasonable attorneys' fees incurred in the

prosecution of this cause; and

           F.            For judgment against Defendant for audit costs incurred in the prosecution of this

cause; and




{00367164;C18-286;MJ }
                                                         12

              Case 4:18-cv-00905-GAF Document 1 Filed 11/13/18 Page 12 of 15
           G.            For an Order requiring Defendant to put up cash deposits in advance of work

and/or to enter into an escrow arrangement with Plaintiffs or post a corporate bond guaranteeing

performance under the collective bargaining agreements and Trust Agreement, as amended; and

           H.            For an Order, pursuant to Section 209 of ERISA, 29 U.S.C. 1059, requiring

Defendant to maintain records with respect to each employee sufficient to determine the benefits

due or which may become due to such employees; and

           I.            For an Order requiring the Defendant to specifically perform all provisions of the

current and future collective bargaining agreements and Trust Agreement, as amended, in

respect to the reporting and payment of fringe benefit contributions to the Plaintiffs; and

           J.            For judgment against Defendant for costs incurred in this action; and

           K.            For such other relief as the Court may deem appropriate.

                                                    COUNT V

           Comes now Plaintiff, St. Louis – Kansas City Carpenters’ Regional Council (hereby

referred to as “Union”) and for its cause of action under Count V against Defendant states:

           1.            Union is an unincorporated association comprised of and representing persons

engaged in carpentry, joining, and related activities. The Union is a “labor organization” within

the meaning of Section 2(5) of the National Labor Relations Act (“NLRA”), 29 U.S.C. § 152(5),

representing employees in an industry affecting commerce within the meaning of Section 301 of

the LMRA, 29 U.S.C. § 185, and is an “employee organization” within the meaning of Section 3(4)

of ERISA, 29 U.S.C. § 1002(4). The Union is and was at all times material here the collective

bargaining representative of all employees in its bargaining units employed by defendant

           2.            Defendant has agreed to permit Union to examine, inspect and audit Defendant's

books and records from September 25, 2017, to date, for the purposes of determining the

amounts of dues which should have been paid to said Union during said period. Union is therefore

authorized to make said examination, inspection and audit as provided for by the agreements

{00367164;C18-286;MJ }
                                                         13

                Case 4:18-cv-00905-GAF Document 1 Filed 11/13/18 Page 13 of 15
hereinabove mentioned.

           3.            Plaintiff hereby incorporates, adopts and makes part hereof all of the allegations

of Paragraphs Six (6), Seven (7), Eight (8), Nine (9), Ten (10), Eleven (11), and Fourteen (14) of

Count I of the Complaint.

           WHEREFORE, Plaintiffs pray for the following Orders, Judgments and Decrees:

           A.            An Order directing that an accounting be made of Defendant's books and records

to determine the total number of hours worked and/or paid to employees covered by the aforesaid

collective bargaining agreements from September 25, 2017, to date; and

           B.            For judgment against Defendant in a sum equal to the number of hours found by

said accounting to have been worked and/or paid to employees covered by said agreements

times the hourly amounts due the Union under said agreements; and

           C.            For judgment against Defendant for interest on the unpaid Supplemental Dues;

and

           D.            For judgment against Defendant for reasonable attorneys' fees incurred in the

prosecution of this cause; and

           E.            For judgment against Defendant for audit costs incurred in the prosecution of this

cause; and

           F.            For an Order requiring the Defendant to specifically perform all provisions of the

current and future collective bargaining agreements and Trust Agreement, as amended, in

respect to the reporting and payment of Supplemental Dues to the Plaintiff; and

           G.            For judgment against Defendant for costs incurred in this action; and

           H.            For such other relief as the Court may deem appropriate.




{00367164;C18-286;MJ }
                                                         14

              Case 4:18-cv-00905-GAF Document 1 Filed 11/13/18 Page 14 of 15
                                          ARNOLD, NEWBOLD, WINTER & JACKSON, P.C.


                                          /s/ Michael G. Newbold_____________
                                          Michael G. Newbold, MO Bar No. 25523


                                          /s/ John J. Westerhaus_______________
                                          John J. Westerhaus, MO Bar No. 65266
                                          1100 Main Street, Suite 2001
                                          Kansas City, Missouri 64105
                                          Telephone:     (816) 421-5788
                                          Facsimile:     (816) 471-5574
                                          Attorneys for Plaintiffs




{00367164;C18-286;MJ }
                                            15

              Case 4:18-cv-00905-GAF Document 1 Filed 11/13/18 Page 15 of 15
